PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Asaf B. Natan, et al. 
Application No. 17/340,085
Filed: June 6, 2021
For: Method for componentization of enterprise applications using plugins

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed July 11, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely pay the issue fee on or before May 31, 2022, as required by the Notice of Allowance and Fee(s) Due mailed February 28, 2022. Accordingly, the date of abandonment of this application is June 1, 2022.  A Notice of Abandonment was mailed on June 13, 2022.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). The instant petition lacks item(s) 3.  

As to items (3), the statement of delay is not acceptable.  The statement of unintentional delay is not considered at this time to be a properly submitted statement.  In this regard, the petitioner’s attention is directed to 37 CFR 1.33(b), which states.

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record;
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Pursuant to 37 CFR 1.42, the word “applicant” when used in this title refers to the inventor or all of the joint inventors, or to the person apply for a patent as provided in §§ 1.43, 1.45, or 1.46.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.

Therefore, as the petition is not signed by all the inventors and the record herein fails to disclose that petitioner herein Asaf Ben Natan was ever given a power of attorney to act on behalf of inventor Avishay Ben Natan-Muehlrad, the petition is considered to not contain a proper statement of unintentional delay.

In sum, applicant must submit a petition and a reply signed by all the inventors, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  



/Angela Walker/
Angela Walker	
Paralegal Specialist
Office of Petitions





    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)